 



Exhibit 10.26
Summary of Director and Executive Officer Compensation Arrangements
     In addition to the compensation arrangements filed as other exhibits to
this annual report, EnPro Industries, Inc. (the “Company”) has the following
compensation arrangements with its directors and named executive officers.
Compensation Arrangements for Directors
     The Company has an arrangement to pay non-employee members of the Company’s
board of directors compensation for their service on the board. Effective for
2008, each non-employee member of the Company’s board of directors receives an
annual retainer of $150,000, $75,000 of which is paid in cash and $75,000 of
which is paid in phantom shares of our common stock, of which $25,000 are
phantom shares payable in shares of our common stock upon the director’s
termination of service as a director and $50,000 are phantom shares payable in
cash upon the director’s termination of service as a director. The non-executive
chairman of the board receives an additional monthly fee of $15,000, the
chairman of the Audit and Risk Management Committee receives an additional
annual fee of $8,000, and the chairmen of the Compensation and Human Resources
Committee and the Nominating and Corporate Governance Committee each receive an
annual fee of $6,000.
Compensation Arrangements for Named Executive Officers
     The Company’s chief executive officer and its four other most highly
compensated executive officers, based on 2007 base salaries and bonuses (such
five officers, the “named executive officers”), are all “at-will” employees who
serve at the pleasure of the board of directors. The board of directors sets the
annual base salary for each of the named executive officers and has the
discretion to change the salary of any of the officers at any time. Effective
April 1, 2008, the annual base salaries for the named executive officers are as
follows:

          Named Executive Officer   Base Salary
 
       
Ernest F. Schaub
  $ 700,000  
William Dries
  $ 350,000  
Richard L. Magee
  $ 313,000  
J. Milton Childress II
  $ 250,000  
Donald G. Pomeroy II
  $ 195,000  

